

117 HR 4745 IH: Grace Hopper Code for Us Act
U.S. House of Representatives
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4745IN THE HOUSE OF REPRESENTATIVESJuly 28, 2021Mr. Cartwright (for himself, Ms. Adams, Mr. Butterfield, Mrs. Hayes, Mr. Khanna, and Mr. Soto) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo establish a program to make grants to institutions of higher education to provide courses relating to critical legacy computer languages, and for other purposes.1.Short titleThis Act may be cited as the Grace Hopper Code for Us Act.2.DefinitionsIn this Act:(1)Authorizing committeesThe term authorizing committees has the meaning given such term in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003). (2)Information systemThe term information system has the meaning given the term in section 3502(8) of title 44, United States Code. (3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).(4)SecretaryThe term Secretary means the Secretary of Education.(5)StateThe term State has the meaning given the term in section 311 of title 5, United States Code.3.Report concerning critical legacy computer languages used by Federal Government(a)ReportNot later than 90 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the authorizing committees a report identifying not fewer than 3 computer languages, in addition to COBOL, Assembly, and PL/I, and to be known as critical legacy computer languages, that are—(1)used by, and necessary to support the needs and national security of, the Federal Government; and(2)computer languages not commonly taught in a course at an institution of higher education.(b)PublicationThe Comptroller General shall make the report publicly available, including by publishing the report on the internet website of the Government Accountability Office.4.Grace Hopper Sustainment and Modernization Grant Program(a)EstablishmentThere is established a program to award grants to institutions of higher education, to be known as the Grace Hopper Sustainment and Modernization Grant Program (in this section referred to as the Program), to support the development and implementation of courses of instruction regarding maintaining, developing, and modernizing information systems utilizing critical legacy computer languages identified in the report required under section 3.(b)Grants(1)In generalDuring fiscal year 2022 and each of the 3 succeeding fiscal years, the Secretary annually shall award grants to 5 institutions of higher education to carry out the activities described in subsection (a).(2)2-year institution of higher educationFor each fiscal year, at least 2 of the grants awarded under paragraph (1) shall be awarded to 2-year institutions of higher education that—(A)award an associate’s degree; or(B)offer university-based continuing education programs for information technology professionals.(c)PrioritiesWhen awarding grants under the Program, the Secretary will give priority to applications that—(1)demonstrate a plan to continue their efforts to carry out the activities described in subsection (a) after the end of the grant period;(2)demonstrate plans to recruit and include the participation of women and other under-represented minority groups;(3)demonstrate plans to engage with local students in grades 6 through 12 regarding career opportunities relating to critical legacy languages;(4)offer scholarship or other support, which may include books and supplies (including hardware, software, and connectivity), to students enrolled in projects supported by the Program;(5)incorporate perspectives into the challenges of modernizing legacy information technology systems from disciplines such as history, public policy, public administration, political science, business administration, management, economics, sociology, or other humanistic or social science disciplines;(6)address the extent to which the grant recipient intends to utilize and support open source technology and best practices in connection with the Program; and(7)demonstrate the ability to make agreements to place students in the projects funded by the grant in paid internships or similar arrangements with Federal, State, local, or private sector organizations where they can ensure that each such student works with computer programmers in maintaining, developing, or modernizing information systems utilizing critical legacy computer languages, with a preference for such placements lasting longer than 60 days.(d)Special rule related to geographyRecipients of a grant under the Program may not be located in the same State. (e)ApplicationTo be eligible to receive a grant under the Program, an institution of higher education shall submit to the Secretary an application in such form, and containing such information, as the Secretary may require.(f)Grant amountThe amount of a grant under this section may not exceed $5,000,000.(g)Period of a grantThe period of a grant under this section may not exceed 3 years.(h)Reports(1)Annual reports by institutions of higher educationEach institution of higher education that receives a grant under the Program shall annually submit to the Secretary a report on the activities pursued under the Program, including to the extent practical, the employment outcomes of students who complete the program (including earnings, job placement type, and employment rate). (2)Annual reports to CongressThe Secretary shall annually submit to the authorizing committees a report relating to the use of grants awarded under the Program. The Secretary shall make each such report publicly available, including by publishing each such report on the internet website of the Department of Education.(i)Authorization of appropriationsThere are authorized to be appropriated $100,000,000 to carry out this section.